Citation Nr: 1414621	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  13-10 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for valvular heart disease.

4.  Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	James M. McElfresh, II, Agent


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to September 1969, he is confirmed to have served in the Republic of Vietnam during this time.

These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2011 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In May 2013, the Veteran presented testimony in support of his claims during a personal hearing held at the Las Vegas RO.

In October 2013, the Board requested a medical opinion from a physician at the Veteran's Health Administration (VHA opinion) to address the Veteran's claims.  The December 2013 VHA opinion relates hypertension to service, which the Board will address in this decision.  The VHA opinion, however, did not fully address the remaining issues of entitlement to service connection for ischemic heart disease and valvular heart disease, which are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development.


FINDINGS OF FACT

1.  In an unappealed April 2006 decision, the RO denied service connection for hypertension.  Evidence since associated with the claims folder relates to an unestablished fact necessary to substantiate the claim.

2.  It is as likely as not that the Veteran's hypertension had its onset during active service.  
CONCLUSIONS OF LAW

1.  The April 2006 rating decision that denied service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).

2.  Since the April 2006 decision, new and material evidence has been received with respect to the Veteran's claim, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for hypertension have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2202); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

VA rating decisions or Board decisions that are not timely appealed are final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100, 20.1103.  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The RO initially denied service connection for hypertension in April 2006.  The Veteran did not appeal; therefore, the April 2006 rating decision is final.  Since then, however, medical evidence has been received suggesting that the Veteran's hypertension is related to his active service.  Therefore, the claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In December 2013, the Board obtained a medical opinion from an internist, who reviewed the Veteran's service and post-service medical records.  She noted the Veteran had a high diastolic blood pressure reading while in service.  She opined that, since there was no evidence documenting normal blood pressure in service, hypertension likely had its onset in service.   The Board finds this to be the most probative evidence regarding the relationship between hypertension and his service.  Accordingly, service connection for hypertension is granted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.


ORDER

The application to reopen a claim of entitlement to service connection for hypertension is granted.

Service connection for hypertension is granted.


REMAND

Additional development is required with respect to the Veteran's valvular and ischemic heart disabilities, which will ensure there is a complete record for adjudicatory purposes.  

In regards to ischemic heart disease, appropriate testing must be conducted to determine whether the Veteran has coronary artery disease.  Updated treatment records, both VA and private, must also be obtained.  Additionally, during the hearing, the Veteran's representative referenced a record dated January 29, 2012, that showed an ejection fraction of 10 to 15 percent.  The transcriber was unable to discern where the record was from, and the Board has been unable to locate this record.  Upon remand, the Veteran should be given an opportunity to clarify the date and origin of this record.

In regards to valvular heart disease, the VHA opinion listed the Veteran's diagnoses as aortic regurgitation and mild tricuspid regurgitation.  The examiner found it less likely as not that either of these diagnoses were related to service, including as due to service-connected diabetes, but she did indicate that hypertension could contribute to aortic regurgitation.  She did not address the likelihood that the Veteran's hypertension, which she found to be present since service, caused or contributed to his aortic regurgitation, thus a medical opinion must be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private treatment he has received for heart disease, and make arrangements to obtain all records not already associated with the Veteran's claims files.  Ask him to identify the doctor or facility that recorded an ejection fraction of 10 to 15 percent on or about January 29, 2012, as reported at his May 2013 hearing, and make arrangements to obtain that record. 

2.  Make arrangements to obtain the Veteran's VA treatment records, dated since March 2013.  

3.  Following completion of the above, schedule the Veteran for a VA examination by a cardiologist.  The examiner is asked to review the Veteran's records in conjunction with the examination.

In regards to ischemic heart disease, the Veteran is presumed to have been exposed to Agent Orange.  Therefore, the central inquiry is whether the Veteran has ischemic heart disease.  Previous examiners have indicated that appropriate testing must be conducted to determine whether the Veteran has coronary artery disease, which was never conducted.  At this time, appropriate diagnostic testing must be undertaken.  The examiner must determine whether the Veteran has ischemic heart disease.

In regard to valvular heart disease, the examiner is asked to review the record and provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that the Veteran's valvular heart disease was either (a) caused by, or (b) aggravated by his service-connected hypertension.  

All opinions must be accompanied by explanatory rationale, that is, with citations to the record or medical principles.

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


